ACCEPTED
                                                                                       03-15-00174-CV
                                                                                               5663012
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  6/12/2015 3:57:49 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK

                          No. 03-15-00174-CV
Levi Morin,                                                       FILED IN
   Appellant,                                              3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
v.                                            Third   Court6/12/2015
                                                            of Appeals
                                                                     3:57:49 PM
Law Office of Kleinhans                                 Austin, Texas
                                                             JEFFREY   D. KYLE
                                                                   Clerk
   Gruber, PLLC,
   Appellee.

             Updated Certificate of Conference on
           Morin’s Motion for 1-day Briefing Extension

   Kimberly Kleinhans informed me by email on June 12, 2015, that
(1) the firm opposes the requested extension and (2) it intends to file a
response to the motion.
                               Respectfully submitted,
                               The Olson Firm PLLC
                               /s/ Leif A. Olson
                               Leif A. Olson
                                leif@olsonappeals.com
                                State Bar No. 24032801
                               PMB 188
                               4830 Wilson Road, Suite 300
                               Humble, Texas 77396
                               (281) 849-8382
                               Counsel for Appellant Levi Morin
                              Certificate of Service
    On June 12, 2015, I served a copy of this Updated Certificate of Con-
ference on Morin’s Motion for 1-day Extension upon Kimberly Kleinhans
by electronic service with a courtesy copy to Keith Kleinhans
(keith@lawofficeofkg.com) by email.
    Law Office of Kleinhans Gruber, PLLC
    Kimberly G. Kleinhans
    kim@lawofficeofkg.com
    700 Lavaca, Suite 1400
    Austin, Texas 78701
    Counsel for appellee
                                       /s/ Leif A. Olson




Case 03-15-00174-CV, Morin v. Kleinhans Gruber                                  Page 2 of 2
Updated Certificate of Conference on Morin’s Motion for 1-day Briefing Extension